DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 16/424,173 for a POWER END FRAME ASSEMBLY FOR RECIPROCATING PUMP, filed on 5/28/2019.  This correspondence is in response to applicant's reply filed on 3/22/2022.  Claims 8-14 and 21-32 are pending.
Election/Restrictions
Newly submitted claims 27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 27 and 31 are directed to a pump assembly, which require the particulars of a pump (i.e., fluid end), whereas the original claims are directed to a frame assembly and do not require the particulars of the pump.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one foot extending below the bottom wall and in a direction away from the top wall toward the support surface configured to support the power end frame assembly on the support surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  [The Examiner notes that the drawings are objected to because the reference number for the bottom wall is not identified in the drawings.]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12, 14 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochoa et al. (U.S. Pub. 2011/0081268).
Regarding claim 8, Ochoa teaches a power end frame assembly for a reciprocating pump, the power end frame assembly, comprising: a first and second end plate segment; at least one middle plate segment disposed between the first and second end plate segments; first end plate segment and the second end plate segment and the at least one middle plate segment each including a top wall, and an opposed bottom wall (see Fig. 4), a front wall, a rear wall, and a pair of sidewalls (left and right sides), wherein at least one foot extends from the bottom wall on at least one of the first end plate segment and the second end plate segment and at least one foot extends from the at least one middle plate segment, each foot configured to directly support for the power end frame assembly on a support surface.

[AltContent: textbox (rear wall)][AltContent: textbox (top wall)][AltContent: textbox (top wall)]
    PNG
    media_image1.png
    360
    463
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (opening extends through first and second end plates and middle plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (middle plate segment)][AltContent: arrow]
[AltContent: textbox (front wall)]
[AltContent: arrow][AltContent: textbox (second end plate segment)]
[AltContent: textbox (first end plate segment)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (rear wall)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (sidewall)]
[AltContent: textbox (bottom wall)][AltContent: arrow]

[AltContent: textbox (foot)][AltContent: textbox (foot)]



Regarding claim 9, Ochoa teaches the assembly of claim 8, wherein each foot is integrally formed with the bottom wall (all members are integral with each other).
Regarding claim 10, Ochoa teaches the assembly of claim 8, the at least one middle plate segment includes only one foot that extends from the middle plate bottom wall.
Regarding claim 11, Ochoa teaches the assembly of claim 8, wherein the first and second end plate segments and the at least one middle plate segment each include an opening extending therethrough to support a bearing assembly.
Regarding claim 12, Ochoa teaches the assembly of claim 8, further comprising a plurality of extensions (106) extending from the sidewall of at least one end plate segment toward the at least one middle plate segment, the plurality of extensions integrally formed (all members are integral with each other) with the at least one end plate segment.
Regarding claim 14, Ochoa teaches the assembly of claim 8, wherein the first and second end plate segments each include a pair of support feet.
Regarding claim 21, Ochoa teaches a power end frame assembly (see figure below) for a reciprocating pump, the power end frame assembly configured to be supported on a support surface, the assembly, comprising: first and second end plate segments and at least one middle plate segment disposed between the first and second end plate segments, wherein each of the end plate segments and the at least one middle plate segment including top wall and an opposed bottom wall (see figure above); and at least one foot extending from the bottom wall on each of the end plate segments and the at least one middle plate segment for supporting the power end frame assembly on the support surface, the at least one foot extending below the bottom wall and in a direction away from the top wall toward the support surface configured to support the power end frame assembly on the support surface.



    PNG
    media_image2.png
    446
    422
    media_image2.png
    Greyscale

[AltContent: textbox (top wall)]
[AltContent: arrow]
[AltContent: textbox (rear wall)][AltContent: arrow]

[AltContent: textbox (front wall)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (sidewall)][AltContent: textbox (bottom wall)]

[AltContent: textbox (foot)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (first end plate segment)][AltContent: arrow]
[AltContent: textbox (foot)]


Regarding claim 22, Ochoa teaches the assembly of claim 21, wherein the at least one foot on each of the end plate segments and the at least one middle plate segment are integrally formed with the first and second end plate segments and the at least one middle plate segment (the members on each plate segment art integral with each other, respectively).
Regarding claim 23, Ochoa teaches the assembly of claim 21, wherein the at least one middle plate segment includes only one foot extending from the middle plate bottom wall.
Regarding claim 24, Ochoa teaches the assembly of claim 21, wherein each end plate segment includes two feet extending from each of the end plate segments bottom walls.
Regarding claim 25, Ochoa teaches the assembly of claim 21, wherein the first and second end plate segments and the at least one middle plate segment each include an opening extending therethrough to support a bearing assembly.
Regarding claim 26, Ochoa teaches the assembly of claim 25, wherein the openings are coaxially aligned.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With regard to claims 8-12 and 14, in response to applicant's argument that the prior art does not teach each foot configured to directly support for the power end frame assembly on a support surface, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the foot is a part of the end plate body that is strong enough to provide support for the pumps.  The applicant does not claim the support surface or the shape thereof, and since supporting surfaces can be provided in various shapes and sizes, it is the Examiner’s position that the foot is able to support the assembly of it were to rest on a support surface, for example if the surface is curved or angled.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 28, 2022